TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 23, 2014



                                       NO. 03-11-00594-CV


                                  Michael Hamilton, Appellant

                                                  v.

Mark Washington, in his Capacity as City of Austin Civil Service Director; Art Acevedo, in
  his Capacity as City of Austin Chief of Police; the City of Austin; and Gary Cobb and
   Stephen Edmonds, in their Capacity as Members of Austin Firefighters’ and Police
                      Officers’ Civil Service Commission, Appellees


         APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
           AFFIRMED IN PART: REVERSED AND REMANDED IN PART --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on September 12, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Therefore, the Court reverses the portion of the trial court’s judgment to

the extent it dismissed Hamilton’s constitutional claim against the City of Austin and to the

extent it dismissed Hamilton’s ultra vires claims for declaratory and mandamus relief against the

individual defendants in their official capacities and remands the case to the trial court for further

proceedings consistent with the Court’s opinion; and affirms the trial court’s judgment in all

other respects. Each party shall bear their own costs relating to this appeal, both in this Court

and in the court below.